 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.4
 
GUARANTEE AND SECURITY AGREEMENT
DATED SEPTEMBER 30, 2008

 
 
 

--------------------------------------------------------------------------------

 

GUARANTEE AND SECURITY AGREEMENT


In consideration of the loans evidenced by the promissory notes of V2K
INTERNATIONAL, INC.,  a Colorado  corporation (the “Obligor”), dated September
30, 2008,  payable to the order of GORDON E. BECKSTEAD, R.J. WITTENBRINK, and
VICTOR J. YOSHA (the “Beneficiaries”), in the aggregate principal amount of
Seven Hundred Thirty-One Thousand Four Hundred Fifty-Three  and no/100 United
States dollars (U.S.$731,453.00), bearing interest at the rate of 12% per annum
and payable on June 30, 2009 (the “Notes”, which term will include any and all
amendments thereto and substitutions therefor hereafter made and regardless of
whether they are made with or without the approval of the Guarantor defined
below), and in order to induce the Beneficiaries to make the loans evidenced by
the Notes, V2K TECHNOLOGY, INC., a Colorado corporation (“Guarantor”) hereby
unconditionally and irrevocably guarantees payment when due of any and all
amounts owing under the Notes.  The Guarantor further agrees, with respect to
this guarantee:


1.           The obligations of the Guarantor shall not be impaired, diminished
or discharged, in whole or in part, by any extension of time granted by any
holder of the Notes, by any course of dealing between any holder of the Notes
and the Obligor, by the unenforceability of the Notes, in whole or in part, for
any reason whatsoever, by the release of any guarantor or other obligor or any
collateral, or by any other act, omission, event or circumstance which might
operate to discharge a guarantor in whole or in part or which might operate as a
defense, in whole or in part, to any obligation of a guarantor or which might
invalidate, in whole or in part, a guarantee.


2.           The Guarantor agrees to pay on demand all expenses of collecting
and enforcing this guarantee including, without limitation, expenses and fees of
legal counsel, court costs and the cost of appellate proceedings.


3.           The Guarantor waives presentment for payment, demand, protest and
notice of protest and of non-payment.


4.           This is a guarantee of payment and not of collection. The holders
of the Notes shall not be required to resort to or pursue any of their rights or
remedies under or with respect to any other agreement or any other collateral
before pursuing any of their rights or remedies under this guarantee. The
holders of the Notes may pursue their rights and remedies in such order as they
determine, and the exercise by a holder of a Note of any right or remedy will
not preclude an exercise of any other right or remedy.


5.           The failure or delay by the holders of the Notes in exercising any
of their rights hereunder in any instance shall not constitute a waiver thereof
in that or any other instance. The holders of the Notes may not waive any of
their rights except by an instrument in writing signed by them.


6.           This guarantee may not be amended without the written approval of
all of the holders of the Notes.
 
7.           This guarantee will inure to the benefit of the holders of the
Notes.

 

--------------------------------------------------------------------------------


 
To secure payment and performance of its obligations under this Agreement, the
Guarantor hereby transfers, assigns and pledges to the Beneficiaries and grants
the Beneficiaries a security interest in all of the following (collectively
called the “Collateral”):


The “Décor Creator” software for which a patent application was filed, Serial
#11/030445, under the title, “Method and System for Sale of Residential and
Commercial Décor Products,” and the proceeds from the foregoing including,
without limitation, proceeds from any insurance insuring the same against risk
of loss or non-payment.


Upon (i) failure by the Guarantor to perform any of its obligations or covenants
under this Agreement, then the Beneficiaries may, without notice, take such
action as it deems advisable with respect to the Collateral, including selling
the Collateral at public or private sale on such terms as they deem appropriate.
At any such sale the Beneficiaries may be the purchaser. The Beneficiaries will
give the Guarantor at least ten (10) days’ notice of any such sale.  The
receipts and other proceeds from the Collateral will be applied as follows:
first, to the satisfaction of all obligations of the Guarantor to the
Beneficiaries under this Agreement in such order as the Beneficiaries determine;
and then, any balance to the Guarantor.


The Guarantor hereby makes the following representations and warranties for the
benefit of the Beneficiaries:


(a)           it is duly incorporated and validly existing under the laws of
Colorado; it is duly qualified to conduct business in the State of Colorado; and
it has the corporate power and authority to own its property and assets and to
carry on its business as it is now being conducted;


(b)           it has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement, and it has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement; this Agreement constitutes the legally binding obligations of
the Guarantor and are enforceable against the Guarantor in accordance with its
respective terms;


(c)           neither the execution nor the delivery of this Agreement nor the
transactions contemplated hereby or thereby, nor compliance with the terms and
conditions hereof or thereof will:
(i)           contravene (A) any provision of the Articles of Incorporation or
bylaws of the Guarantor, or (B) any provision of any law, statute, decree, rule
or regulation as to which the Guarantor or any of its property is bound, or (C)
any judgment, decree, franchise, order or permit applicable to the Guarantor or
any of its property;
 
(ii)   conflict with, or result in any breach of any terms, covenants,
conditions or provisions of, or constitute a default (with or without the giving
of notice or passage of time or both) under or pursuant to the terms of any
other agreement or instrument to which the Guarantor is a party or by which it
is bound; or
 

 

--------------------------------------------------------------------------------


(iii)         result in the creation or imposition of any lien, security
interest, charge or encumbrance upon any of the property or assets of the
Guarantor;


(d)   no authorization, consent or approval of, or exemption by, any
governmental, judicial or public body or authority is required to authorize or
is required in connection with the execution, delivery and performance by the
Guarantor of this Agreement;


(e)           the Guarantor is not in default and would not with the giving of
notice or passage of time or both be in default under any agreement to which it
is a party or by which it or any of its property may be bound; and no
litigation, arbitration or administrative proceeding is currently pending or
threatened which might have an adverse effect on the business, assets or
financial condition of the Guarantor;


(f)           there is no order, writ, injunction or decree of any court,
government or governmental agency affecting the Guarantor or any of its
businesses, assets or interests; and


(g)           there are no claims, security interests, options, rights or other
privileges outstanding with respect to any of the Collateral or any of
Guarantor’s other assets.


The Guarantor will take or cause to be taken such action and execute and deliver
or cause to be executed and delivered such other documents as the Beneficiaries
may request: (i) in connection with this Agreement and the Collateral, and (ii)
to perfect and to maintain the perfection of the Beneficiaries’ security
interest in the Collateral, including, without limitation, delivering the
Collateral to the Beneficiaries and executing and filing financing and other
statements under the Uniform Commercial Code in effect in any jurisdiction; and
the Guarantor hereby authorizes the Beneficiaries to sign and file any such
statement on its behalf or file any such statement without its signature.


The Beneficiaries agree that any payments made by Guarantor or any proceeds
received as a result of enforcement of their rights under this Agreement shall
be applied to the Notes held by Beneficiaries pro rata in proportion to the
amounts outstanding under their respective Notes.


This Agreement shall be governed by and construed in accordance with the law of
the State of Colorado.


All notices, requests, demands and other communications must be in writing and
may be delivered personally or sent by mail, courier, fax, or other written
means of communication addressed to the Guarantor or the Beneficiaries, as the
case may be, at the addresses set forth below, or to the fax numbers set forth
below, or to such other address or fax number as to which notice is given:


If to the Guarantor:


V2K Technology, Inc.
13949 West Colfax Avenue, Suite 250
Lakewood, Colorado 80401
 
 
 

--------------------------------------------------------------------------------


 
 
Attention:  Samuel Smith
Fax:  (303) 202-5201


If to the Beneficiaries:


Gordon E. Beckstead
6635 E. Sage Lane
Parker, Colorado 80138
R.J. Wittenbrink
178 E. 11th Avenue
Broomfield, CO 80020
Victor J. Yosha
7276 Orion Street
Arvada, CO 80007



IN WITNESS WHEREOF, the Beneficiaries and the Guarantor have executed this
Agreement as of the day and year first above written.
 

"Guarantor"     "Beneficiaries"    V2K TECHNOLOGY, INC.                  
/s/ Samuel Smith
   
/s/ Gordon E. Beckstead
 
Name:  Samuel Smith
   
Gordon E. Beckstead 
 
Title: Executive VP & COO
   
 
        /s/ R.J. Wittenbrink         R.J. Wittenbrink                    /s/
Victor J. Yosha         Victor J. Yosha            

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 